PiJit C URIAH.
This is an appeal from the judgment of the Atlantic City District Court in favor of the defendant below, in an action brought by the plaintiff (lessee under a written lease of a house) to' receive back from the landlord (defendant) rent paid on the signing of the lease, which required such payment on signing.
The defense was that the lessee had failed to. make the second payment of rent at the time required by the express terms of the lease, and which the lessee had covenanted to pay, and that the landlord had thereunder treated the lease at an end and void pursuant to. the covenant which was: '“That if any rent shall be due and unpaid, or if default be made in any of the covenants herein contained, then this lease shall immediately cease and become void, and it shall be lawful for the said party of the first part, without notice and without any demand for said rent, to re-enter the said premises and remove all persons therefrom, or to proceed by action for the recovery of the possession thereof, or otherwise, however.”
This defense was supported by undisputed proof and the trial judge found for the defendant.
We think that was right, and no authority is cited to the contrary.
The plaintiff suggests that the case was one for the recovery of deposit on account of rent money, but that, as' we have indicated, is not so. It was for1 the recovery of rent paid pursuant to. the terms of the lease.
We perceive no reason for disturbing the judgment.
It will be affirmed, with costs.